UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2217


JOHN C. NELUMS; DELMARSHI H. NELUMS,

                    Plaintiffs - Appellants,

             v.

HUTCHENS LAW FIRM, LLP; JOHN B. KELCHNER, an individual; LENDER
PROCESSING SERVICES, INC.; LPS DEFAULT SOLUTIONS; LPS DEFAULT
SOLUTIONS NETWORK; FIDELITY NATIONAL TITLE INSURANCE
COMPANY; DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for
Residential Asset Securitization Though Certificates Series 2005-; OCWEN LOAN
SERVICING, LLC; MORTGAGE ELECTRONIC REGISTRAT SYSTEM, a/k/a
MERS; PHH MORTGAGE SERVICES; JOHN DO, 1-10,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:21-cv-02161-JFA)


Submitted: March 29, 2022                                         Decided: March 31, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Calvin Nelums and Delmarshi H. Nelums, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John C. Nelums and Delmarshi H. Nelums seek to appeal the district court’s order

adopting the magistrate judge’s recommendation to dismiss the Nelums’ civil complaint

pursuant to 28 U.S.C. § 1915. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on September 21, 2021. The Nelums filed their

notice of appeal on October 22, 2021. Because the Nelums failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            2